Citation Nr: 0529466	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for the service-connected post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1993.

This appeal arose from a December 2001 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
PTSD, assigning it a 10 percent disability evaluation 
effective June 9, 1999.  In January 2003, the evaluation was 
increased to 30 percent, effective June 9, 1999.  The veteran 
testified at a personal hearing in Washington, D.C. before 
the undersigned in May 2005.

The Board of Veterans' Appeals (Board) notes that the veteran 
had requested entitlement to service connection for joint 
pains, mood swings, fatigue, and sleep trouble due to an 
undiagnosed illness.  At the time of the May 2005 personal 
hearing the veteran withdrew these claims, stating that these 
symptoms were part of his already service-connected 
fibromyalgia.  Therefore, these claims are no longer before 
the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A review of the record indicates that the veteran's PTSD was 
last evaluated by VA in November 2002.  The Board finds that, 
given its age, this examination no longer provides an 
accurate picture of the veteran's present degree of 
disability caused by the service-connected PTSD.  Therefore, 
it is found that another VA examination would be helpful in 
this case.

There was also some suggestion at the May 2005 hearing that 
the veteran is still receiving treatment at the Washington, 
D.C. VA Medical Center.  However, the last treatment records 
date from April 2002.  Therefore, it is found that it should 
be ascertained whether there are additional treatment records 
available that should be reviewed prior to a final 
determination in this case.

Under these circumstances, the case will be REMANDED for the 
following:

1.  The Washington, D.C. VA Medical Center's Mental 
Health Clinic should be contacted and requested to 
provide copies of all records pertaining to 
treatment of the veteran's PTSD developed between 
April 2002 and the present.

2.  Once the above requested records have been 
obtained and associated with the claims folder, the 
veteran should be afforded a psychiatric 
examination to determine the current severity of 
the service-connected PTSD.  The examination report 
should include a detailed account of all pathology 
found to be present.  The psychiatrist should 
describe how the symptoms of PTSD affect the 
appellant's social and industrial capacity.  The 
report of the examination should include a complete 
rationale for all opinions expressed.  All 
necessary special studies or tests are to be 
accomplished.  The examiner should assign a GAF 
score and a definition of the numerical code 
assigned.  The entire claims folder and a copy of 
this remand must be made available to the examiner 
for review in conjunction with the examination.

3.  Once the above-requested development has been 
completed, the RO must readjudicate the veteran's 
claim.  If the decision remains adverse to the 
veteran, he and his representative must be provided 
with a supplemental statement of the case and an 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL LANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

